Citation Nr: 1233780	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degeneration of the right shoulder with surgical hardware (hereinafter 'right shoulder disability').


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966, March 1967 to March 1969, and from July 1971 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In an October 2008 decision the Board denied entitlement to an evaluation in excess of 20 percent for the Veteran's right shoulder disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011 the Court issued a memorandum decision vacating the Board's denial of an increased evaluation for the Veteran's right shoulder disability and remanding the matter for further proceedings.  

The case was again brought before the Board in November 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining treatment records and affording the Veteran a new VA examination.  The Veteran's most recent VA treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in December 2011 for his right shoulder disability.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

Throughout the appeal the Veteran's right shoulder disability has been manifested by pain and limitation of motion between his side and shoulder level.


CONCLUSION OF LAW

As of October 27, 2004 the criteria for an evaluation of 30 percent, but no higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in December 2004 and March 2006.  The December 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the July 2005 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the July 2012 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in December 2011 to determine the severity of his right shoulder disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid factual foundations and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right shoulder disability was originally rated under Diagnostic Code 5202 for impairment of the humerus.  However, in reviewing the Diagnostic Codes pertaining to the shoulder and arm, the Board finds that he would be more appropriately rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm, which is his primary symptom.  Assignment of a particular Diagnostic Code is 'completely dependent on the facts of a particular case,' Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Based on the Veteran's most recent VA examination, the change of the Veteran's evaluation from Diagnostic Code 5202 to 5201 is appropriate due to his limitation of motion.  There is no evidence of recurrent dislocation of the humerus and as such Diagnostic Code 5202 is inapplicable.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran was assigned a 20 percent initial evaluation for his right shoulder disability Diagnostic Code 5202.  As discussed below, the Board finds that a 30 percent evaluation under Diagnostic Code 5201 is appropriate. 

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is defined as 90 degrees.  Id.

VA treatment records dated from October 27, 2004  through 2005  show that the Veteran was seen for intermittent pain and popping of the right shoulder.  Diagnostic studies revealed degeneration of the right shoulder

In December 2004, the RO received the Veteran's claim for service connection for a right shoulder disability.  By a July 2005 decision, service connection for a degeneration of the right shoulder with surgical hardware was granted and a 20 percent evaluation as assigned as of October 27, 2004. 

The Veteran was afforded a VA examination in March 2005.  At this examination he stated that he has had constant pain in his right shoulder since service.  He also reported popping in his right shoulder.  The Veteran also reported significant effects on his ability to work because he was limited in lifting and carrying items due to decreased strength.  

There was no history of giving way, instability, stiffness, weakness, dislocation, locking, or effusion.  The Veteran reported no recurrent shoulder dislocations and it was noted he did not suffer from ankylosis.  On range of motion testing the Veteran had flexion limited to 66 degrees, full abduction, external rotation limited to 30 degrees, and internal rotation limited to 65 degrees with painful, guarding of movement.  

The Veteran was afforded another VA examination in December 2011.  Again he reported decreased range of motion and the inability to lift anything with his right arm.  He stated that he used his left arm to do almost everything.  

On range of motion testing the Veteran had flexion limited to 75 degrees and abduction limited to 70 degrees.  There was no additional limitation of motion on repeat testing.  Functional impairment was listed to include less movement than normal, weakened movement, and pain on movement.  The Veteran was noted to have guarding of the right shoulder, but no ankylosis was present.  There was no history of dislocation.  On x-ray it was noted the Veteran suffered from severe degenerative changing involving the glenohumeral joint.  

The Board observes that the criteria for a 30 percent evaluation under Diagnostic Code 5201 states limitation of motion of the arm midway between side and shoulder level, or 45 degrees.  In this case, the Veteran has not had flexion limited to 45 degrees.  However, at his March 2005 VA examination flexion was limited to 66 degrees and at his December 2011 examination flexion was limited to 75 degrees.  However at his March 2005 VA examination the Veteran also had external rotation limited to 30 degrees and internal rotation limited to 65 degrees.  His abduction was limited to 70 degrees at his December 2011 VA examination.  Taking all of the range of motion findings into account, in addition to the Veteran's complaints of pain, the Board finds that a 30 percent evaluation is warranted.

In reviewing the claims file, there is no evidence that an evaluation in excess of 30 percent is warranted at any point during the appeal period.  In this regard, the Veteran did not have limitation of motion of his arm to 25 degrees from his side, which could have warranted an increased evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At the March 2005 VA examination the examiner noted stated that the Veteran's right shoulder disability did not cause weakness, instability or other functional limitation.  The December 2011 VA examiner reported limitation of motion with pain and weakness on movement.  There was no evidence of limitation of function due to pain, fatigue, or incoordination.  Although the Veteran experiences pain and weakness with his right shoulder disability, these functional limitations do not constitute the severity of symptoms necessary for an increased rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board has also considered whether the application of other diagnostic codes affords the Veteran a higher rating.  Diagnostic Code 5200 pertains to ankylosis of the scapulohumeral, which has not been diagnosed at any point during the appeal period.  As such, this Diagnostic Code is not for application.

The Veteran was previously assigned an evaluation under Diagnostic Code 5202 for other impairment of the humerus.  However, the Veteran has not been diagnosed with any impairment of the humerus, to include malunion, non-union, or fibrous union.  With regard to recurrent dislocation of the humerus at the scapulohumeral joint, at both his March 2005 and December 2011 VA examination the Veteran specifically stated that he did not suffer from shoulder dislocations.  Although guarding of movement was noted at the March 2005 VA examination, there was no evidence of dislocation, which is required for a higher rating.  As such, this Diagnostic Code is inapplicable.

Diagnostic Code 5203 pertains to impairment of the clavicle or scapula.  At his December 2011 VA examination the examiner specifically stated that the Veteran did not suffer from impairment of either the clavicle or scapula.  As such, Diagnostic Code 5203 does not apply.

The Board acknowledges the Veteran's contentions that his right shoulder disability warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent for his right shoulder disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an evaluation in excess of 30 percent for a right shoulder disability must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right shoulder disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his right shoulder disability.  The Veteran stated at his December 2011 VA examination that he could not get hired to drive charter buses or semis due to his shoulder disability.  He went on to state that he was currently retired.  The December 2011 VA examiner stated that the Veteran's right shoulder disability did not impact his ability to work.  Based on the evidence of record the Board does not find the Veteran has marked interference with employment due to his right shoulder disability.

The Veteran has indicated that his right shoulder disability causes pain and limitation of motion.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation of 30 percent, but no higher, is granted effective October 27, 2004 for a right shoulder disability, subject to the applicable regulatory provisions governing payment of monetary awards.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


